--------------------------------------------------------------------------------

EXHIBIT 10.2   
FOURTH AMENDMENT
 
TO
 
AMENDED AND RESTATED PRIVATE LABEL
 
CREDIT CARD PROGRAM AGREEMENT




This Fourth Amendment to Amended and Restated Private Label Credit Card Program
Agreement ("Fourth Amendment") is entered into as of June 30, 2007 (the
"Effective Date") by and among Stage Stores, Inc., a Nevada corporation ("Stage
Stores"), Specialty Retailers (TX) LP, a Texas limited partnership ("Specialty
LP"), with their principal offices at 10201 Main Street, Houston, Texas 77025
(Stage Stores and Specialty LP hereinafter being referred to collectively as
"Stage"), and World Financial Network National Bank, a national banking
association with its principal offices at 800 Tech Center Drive, Gahanna, Ohio
43230 ("Bank").  Stage Stores, Specialty LP and Bank are collectively referred
to in this Fourth Amendment as the "Parties


R E C I T A L S :


WHEREAS, Stage and Bank entered into an Amended and Restated Private Label
Credit Card Program Agreement dated as of March 5, 2004, as amended by that
Student Program Addendum effective June 1, 2004, that Amendment to Private Label
Credit Card Program Agreement dated December 21, 2005, that No Credit File
Program Addendum dated March 10, 2006, that Second Amendment to Amended and
Restated Private Label Credit Card Program Agreement dated May 24, 2006, and
that Third Amendment to Amended and Restated Private Label Credit Card Program
Agreement dated May 17, 2007 (collectively, the "Agreement") pursuant to which
Bank issues private label credit cards which allows Customers of Stage to
purchase goods and/or services from Stage; and
 
WHEREAS, Bank and Stage now desire to amend the Agreement to reflect that,
effective June 30, 2007, Specialty LP will be merged into Specialty Retailers,
Inc., a Texas corporation (“Specialty Inc.”), meaning that Specialty LP will no
longer exist (either as an entity or as a Party to the Agreement) and Specialty
Inc. will be the successor-in-interest to Specialty LP and as such will become a
Party to this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereto agree as follows:
 
1.
Definitions; References.  Each term used herein which is not defined herein
shall have the meaning assigned to such term in the Agreement.  Each reference
to "hereof", "hereunder", "herein" and "hereby" and each other similar reference
and each reference to "this Agreement" and each other similar reference
contained in the Agreement shall from and after the date hereof refer to the
Agreement amended hereby.



2.
Specialty LP, an original party to the Agreement, will merge into its affiliate,
Specialty Inc., effective June 30, 2007. Consequently: (i) Specialty LP will
cease to be an entity and cease to be a Party to the Agreement; and (ii)
Specialty shall be Specialty LP’s successor-in-interest and as such become a
Party to the Agreement.

 

--------------------------------------------------------------------------------


 
3.
Governing Law.  This Fourth Amendment shall be governed by and construed in
accordance with the laws of the State of Ohio.



4.
Counterparts; Effectiveness.  This Fourth Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original, but all of such counterparts shall together constitute one and the
same instrument.  The provisions included in this Fourth Amendment shall be
effective as of the Effective Date set forth in the first paragraph of this
Fourth Amendment.



5.
Entire Agreement.  As hereby amended and supplemented, the Agreement shall
remain in full force and effect.



IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be executed
by their duly authorized officers as of the Effective Date.
 
 
WORLD FINANCIAL NETWORK
STAGE STORES, INC.
NATIONAL BANK
     
By:  /s/  Daniel T. Groomes       
By:  /s/ Richard E. Stasyszen    
Name: Daniel T. Groomes
Name:  Richard E. Stasyszen    
Title:  President
Title:  Sr. Vice President – Finance & Controller            
AGREED TO AND ACKNOWLEDGED BY:
     
SPECIALTY RETAILERS, INC.
     
By: /s/ Richard E. Stasyszen
     
Name: Richard E. Stasyszen
     
Title:    Sr. Vice President – Finance & Controller
 

 
 

2

--------------------------------------------------------------------------------